This matter originated in this Court on the filing of a report by the Commission on Continuing Legal Education (the “Commission”) pursuant to Gov. Bar R. X, Sec. 6, Div. (A)(1)(b) and Div. (A)(2)(d). The Commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov. Bar R. X, Attorney Continuing Legal Education, for the 1996-1997 reporting period.
On November 18, 1998, pursuant to Gov. Bar R. X, Sec. 6, Div. (B)(1), this Court issued to the respondent an order to show cause why the Commission’s recommendation should not be adopted and an order so entered against the respondent. Respondent filed objections to the Commission’s recommendation and this cause was considered by the Court. Upon consideration thereof,
IT IS ORDERED by the Court, sua sponte, that, within 30 days of the date of this order, respondent shall pay to the Commission on Continuing Legal Education, by certified check, bank check or money order, a sanction fee which is hereby imposed in the total amount of $240.00.
IT IS FURTHER ORDERED that the Clerk of the Court shall record the respondent’s status on the roll of attorneys as “NOT IN GOOD STANDING” until such time as the respondent has complied with this Order but that this Order shall not be considered a disciplinary order pursuant to Gov. Bar R. V or Gov. Bar R. X, Sec. 6, Div. H.
IT IS FURTHER ORDERED that the Commission shall notify the Clerk of the Court when payment of the imposed sanction has been made by respondent.
IT IS FURTHER ORDERED that, payment of the sanction notwithstanding, respondent shall comply with the requirements imposed by Gov. Bar R. X for the 1996-1997 reporting period. See CLE Reg. 503.04.